Citation Nr: 1719886	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-02 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a heart condition, to include soft ejection cardiac murmur with postural changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to May 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO denied service connection for a heart condition, claimed as soft ejection cardiac murmur with postural changes.  In October 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2012.  A Supplemental SOC (SSOC) was issued in September 2014.

In April 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In May 2015, the Board denied the Veteran's claim for service connection for a heart condition, to include soft ejection cardiac murmur with postural changes.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court granted a Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the JMR.  In May 2016, the Board remanded the claim to provide the Veteran with a VA examination.  

In addition to the paper claims file, there are now paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Although a soft ejection cardiac murmur with postural changes was noted on the Veteran's separation examination, competent, probative evidence indicates that the Veteran does not have, and at no point pertinent to the current claim on appeal has had, a heart disability. 


CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include soft ejection cardiac murmur with postural changes, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id., Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In an October 2010 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection for either disability was granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Hence, the October 2010 letter meets the VCAA's timing and content of notice requirements.

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to develop the claim, to include obtaining or to assisting in obtaining all relevant medical evidence relevant to the matters herein decided.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pertinent medical evidence associated with the claims file consists of service records; private and VA treatment records; and an October 2016 VA examination report.  Also of record, and considered in connection with the claim, is the transcript of the Board hearing, and various written statements provided by the Veteran, and by his representative, on his behalf.  There is no evidence or argument as to any deficiency in the assistance provided.  The Board finds that no further AOJ action on either claim, prior to appellate consideration, is required.

As for the Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103 (c)(2) (2015) requires a Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that the hearing was legally sufficient.  

During the November 2011 hearing, the undersigned identified the claim on appeal.  In addition, information was solicited regarding the nature of the Veteran's disabilities and why it was believed that his current disabilities were a result of or incurred during service.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, inasmuch as, following the hearing, the Board directed further development of the claim in the March 2016 JMR and the May 2016 remand. 

Pursuant to the Board's 2016 remand, the AOJ obtained and associated with the claims file outstanding VA treatment records.  Also, in June 2016, the AMC sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to his claims, to include pertinent, private (non-VA) records.  The letter was returned in the mail, and the Veteran's new address was verified in September 2016.  The AMC sent the Veteran another letter in September 2016 requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to his claims, to include pertinent, private (non-VA) records.  In September 2016, the Veteran responded to the letter, indicating that he had no other information or evidence to give VA to support his claim.  After the receipt of additional VA and private records, the AOJ readjudicated the claim, as directed (as reflected in the November 2016 SOC). Thereafter, the Veteran's representative responded, indicating that there was no further evidence or argument to provide, and a requested that the matter be immediately returned to the Board.

Further, the Board notes that it remanded the case in May 2016, pursuant to the March 2016 JMR, to obtain a VA examination to identify all cardiac disorder(s) currently present, or validly diagnosed, and to determine the etiology of said disorder(s).  In October 2016, the VA examiner provided an opinion.  The Board finds that the VA opinion is sufficient in regards to the Veteran's heart conditions, as it is predicated on consideration of the medical records in the Veteran's claims files, to include the Veteran's statements, and documents that the examiner conducted a full physical examination of the Veteran.  Therefore, VA's duties to assist with respect to obtaining all relevant records, examinations, and opinions have been met.  See 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall, 11 Vet. App. at 268.

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claims herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

Under these circumstances, Board finds that the duties imposed by the VCAA have been considered and satisfied, and there is no prejudice to the Veteran in the Board proceeding to a decision on each claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The Veteran seeks service connection for a heart disability, which he contends resulted from his period of active duty service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To establish service connection for a present disability, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App., 8 (1999). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(B) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran's service treatment records (STRs) include the report of June 1985 enlistment medical examination reflecting a normal clinical evaluation for the heart (thrusts, size, rhythm, sounds) and a June 1985 report of medical history wherein the Veteran indicated that he was in "good" health and denied shortness of breath, palpitation or pounding heart, and heart trouble.  An April 1986 separation report of medical examination noted an abnormal clinical evaluation for the heart (thrusts, size, rhythm, sounds); however, in the Veteran's April 1986 separation report of medical history, he again denied shortness of breath, palpitation or pounding heart, and heart trouble. 

Post service private treatment records reference the Veteran's symptoms of chest tightness, tachycardia, and chest pain.  In February 2012, a Cardiology Ultrasound Report from Ponce Cardiology Group showed normal atrial ventricular internal dimension with preserved left ventricular systolic function above 55 percent.  A spectral doppler and color flow showed mild pulmonic valve insufficiency, mild tricuspid valve insufficiency, and mild mitral valve insufficiency.  There was no segmental wall motion abnormalities and normal valve motion.  In April 2014, the Veteran received an electrocardiogram that showed normal rhythm with left atrial enlargement by voltages, mild mitral valve insufficiency, mild tricuspid valve insufficiency, and mild pulmonic valve insufficiency.  A stress sestamibi was conducted that showed no evidence of ischemia.  At that time, the Veteran denied palpitations, syncope, and orthopnea.   In January 2015, the Veteran's private physician indicated that the Veteran's heart had a regular rate and rhythm and there was no murmur or gallop.  The physician assessed the Veteran to have controlled hypertension and occasional chest pain.

During his April 2015 hearing, the Veteran testified that his separation examination report showed a diagnosis of a heart condition, which he was unaware of until 2010.  The Veteran stated that his private physician mentioned that there may be a relationship with a murmur condition and an insufficient cardiac heart.  

An October 2016 VA examination report reflects that the Veteran has a current diagnosis of mild mitral regurgitation, mild tricuspid regurgitation, and mild pulmonic regurgitations.  The Veteran reported shortness of breath and recurrent episodes of chest pain, described as oppressive, that occurred around once a week.  He denied a history of myocardial infractions, cardiac arrhythmias, cardiomegaly, congestive heart failure, or cerebrovascular disease.  After a review of the claims file, an in-person examination, a review of medical literature, and consultation with a cardiologist attending, the VA examiner opined that it was less likely than not (less than 50/50 probability) that the Veteran's current heart diagnoses are related to the soft ejection cardiac murmur documented during service.  The examiner found that mild regurgitation of mitral, tricuspid, and/or pulmonic valves are not expected to produce symptoms or disability.  Consequently, the examiner found the description of soft ejection cardiac murmur with postural changes assessed on separation was more likely than not an error.  The examiner explained that upon physical examination, a murmur was not heard.  She further stated that the Veteran's progress notes from his private physician did not describe a heart murmur.  She concluded that the echocardiographic findings were incidental and unrelated to his active military service.  She stated that the mild echocardiographic findings (mild mitral, tricuspid, and pulmonic valves insufficiency) would not cause a murmur that could be auscultated by a stethoscope on view of their dimensions, and could only be identified by an echocardiogram.  She further clarified that this explained why she was not able to hear a murmur, and explained why the Veteran's cardiologist was unable to describe any murmur in his progress notes.  The examiner also noted that the Veteran had a negative stress test.  She concluded that in absence of significant structural heart disease, the Veteran's chest pain and shortness of breath were most likely of non-cardiac origin, and the mild mitral, tricuspid, and pulmonic regurgitation did not constitute a disability.   

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that service connection for a heart disability is not warranted.

At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Notably, symptoms such as pain, without a diagnosed or identifiable underlying malady or pathology, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In McClain, the Court held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of disability prior to the Veteran filing a claim is relevant evidence that must be considered).

The Veteran generally contends that he suffers from a heart condition and was diagnosed with a soft ejection cardiac murmur with postural changes.  However, considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a heart disability must be denied on the basis of no current disability.

As noted above, the Veteran's April 1986 separation medical examination reflects an abnormal heart (thrusts, size, rhythm, sounds) upon clinical evaluation, with a notation of soft ejection cardiac murmur with postural changes.  However, there is no other indication of any complaint, diagnosis, or treatment for a heart disability during service.  On the April 1986 separation report of medical history, the Veteran specifically checked that he had no shortness of breath, no palpitation or pounding heart, and no heart trouble.  

During the April 2015 Board hearing, the Veteran testified that he was diagnosed with soft ejection cardiac murmur with postural changes; however, he was never informed of this diagnosis until 2010 when he applied for his medical records from the United States Army.  Subsequently, he saw a cardiologist, and the Veteran testified that his physician mentioned that there may be a relation between the noted murmur and his insufficient cardiac diagnoses.  In January 2015, the Veteran's cardiologist indicated that the Veteran's heart had a regular rate and rhythm, and there was no murmur or gallop. 

An October 2016 VA examination report indicates that the Veteran does not have a current heart disability.  The examiner was unable to hear a murmur, and she noted that the Veteran's cardiologist did not describe a heart murmur in his progress notes.  Although the Veteran's echocardiographic finding reflected mild mitral, tricuspid, and pulmonic valve insufficiency, these mild findings would not cause a murmur that could be auscultated by a stethoscope on view of their dimensions and could only be identified by an echocardiogram.  The examiner opined that the description of a soft ejection cardiac murmur with postural changes assessed on separation was more likely than not an error.  As to the Veteran's current diagnoses of mild regurgitation of mitral, tricuspid, and pulmonic valves, the examiner consulted with a cardiologist attending and found that these diagnoses are not expected to produce symptoms of disability.  Although the Veteran reported chest pain and shortness of breath, the examiner found that those symptoms are most likely of non-cardiac origin.  The Veteran also presented a negative stress test.   

To establish entitlement to compensation, the evidence must show, fundamentally, the existence of a current disability and in the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez, supra.  Here, despite the Veteran's complaints, there is no competent, probative evidence establishing that the Veteran has, or at any time period pertinent to the current claim has had, a heart disability.  Rather, as explained above, the medical evidence on this point weighs against the claim.  Thus, there is no competent, probative evidence of a heart disability upon which to predicate an award of service connection, and neither the Veteran nor his representative has presented or identified any medical evidence or opinion establishing that he does, in fact, have a heart disability for compensation purposes.  As noted above, although the Veteran has asserted that a doctor told him that there may be a relationship between a murmur condition with an insufficient cardiac heart, such assertions do not constitute competent medical evidence of current disability.  See Robinette, 8 Vet. App. at 77.

Furthermore, also as explained above, to the extent that the Veteran purports to establish, on the basis of his own lay assertions, a current heart disability or the etiology of any such disability, such assertions do not provide persuasive support for the claim, as the Veteran is not shown to possess the medical training or experience to render competent opinions on such complex medical matters.  See, e.g. Davidson,  v. Shinkseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra; Buchanan, supra.  As his assertions in this regard, thus, have no probative value, the Veteran can neither support his claim nor counter the probative medical evidence on the current disability question, on the basis of such lay assertions, alone.  

For all the foregoing reasons, the Veteran's claim for service connection for a heart disability must be denied.  In reaching the conclusion to deny this claim, the Board as considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a heart condition, to include soft ejection cardiac murmur with postural changes, is denied. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


